 Case 2:19-cv-12430-BAF-APP ECF No. 1, PageID.1 Filed 08/16/19 Page 1 of 48




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

WERNER WOELLECKE and TERRY HAGGERTY
individually and on behalf of
similarly situated LL1 through LL5
former Ford Motor Company managers,
                                    CLASS ACTION
      Plaintiffs,                   Case No.
vs.                                 Hon.

FORD MOTOR COMPANY,
a Delaware Corporation,

     Defendant.

Michael L. Pitt (P24429)
Megan A. Bonanni (P52079)
Pitt, McGehee, Palmer and Rivers PC
Attorneys for Plaintiffs
117 West Fourth Street, Suite 200
Royal Oak, Michigan 48067
(248) 398-9800 (phone)
(248) 268-7996 (fax)
mpitt@pittlawpc.com
mbonanni@pittlawpc.com

Kevin M. Carlson (P67704)
Kevin M. Carlson PLLC
Attorney for Plaintiffs
P.O. Box 6028
Plymouth, MI 48170
(734)386-1919 (phone/fax)
kevin@kevincarlsonlaw.com



 COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF AND
          MONEY DAMAGES AND JURY DEMAND
 Case 2:19-cv-12430-BAF-APP ECF No. 1, PageID.2 Filed 08/16/19 Page 2 of 48




      Plaintiffs, individually and on behalf of a class of other Ford Motor Company

(“Ford” or “Company”) similarly situated former LL1 through LL5 managers, bring

these wrongful termination claims against the Company for the following reasons:

                                  Introduction

      1.     Our national employment retirement law, the Employee Retirement

Income Security Act, (“ERISA”) protects employees who, through their

employment, participate in retirement income and health and welfare benefit plans.

Since employers control an employees’ ability to earn retirement benefits through

continued employment, Congress made it unlawful for an employer to make adverse

employment decisions motivated by an intention to deprive employees of retirement

benefits for which they would become eligible through continued employment.

       2.   Congress embedded this policy into Section 510 of ERISA, which

 makes it “unlawful for any person to discharge, fine, suspend, expel, discipline, or

 discriminate against a participant or beneficiary ... for the purpose of interfering

 with the attainment of any right to which such participant may become entitled

 under [an employee benefit plan].” 29 U.S.C. § 1140.




                                         2
Case 2:19-cv-12430-BAF-APP ECF No. 1, PageID.3 Filed 08/16/19 Page 3 of 48




       3.   In order to reduce operating expenses and reduce debt and pension

liabilities, Ford adopted a Salaried Involuntary Reduction Process (“SIRP”) which

was carried out in Four Waves.

      4.    Ford, at a cost of more than $28 million dollars, retained the services of

Boston Consulting Group (“BCG”) to develop a headcount and pension reduction

plan. This plan was promoted as a High-Tech program designed to modernize Ford

and was given the title of “Smart Redesign.” At the core of the BCG program was

a proprietary algorithm that was capable of quickly reviewing information from tens

of thousands of personnel records. This automated system was deliberately

programmed to target older and higher pension-cost salaried employees based on

legally protected characteristics including the employee’s proximity to retirement

benefit milestones or the employee’s age.

      5.    Plaintiffs and the other LL1 through LL5 managers (“Managers”) were

separated in one of the Four Waves ending on May 31, 2019.

      6.    Plaintiffs are Managers who were selected for separation in the 2019

SIRP for the purpose of preventing them from reaching important pension

milestones which would have allowed them to receive greater retirement benefits

and consequently would have dramatically increased Ford’s pension obligations to

its former managers.


                                         3
 Case 2:19-cv-12430-BAF-APP ECF No. 1, PageID.4 Filed 08/16/19 Page 4 of 48




        7.      Managers such as Plaintiffs, hired before January 1, 2004, were

eligible to participate in Ford’s General Retirement Plan (“GRP”). Milestones for

full retirement benefits per the terms of the GRP included a supplemental benefit

upon attaining 30 years of Ford Service, regardless of age (“Service Milestone” or

“30 and out”) or attaining the age of 55 and at least 10 years of Ford Service, thus

entitling the employee to an early retirement benefit (“Age Milestone” or “55 and

10”).

        8.     Ford, with the aid of the BCG algorithm, terminated Plaintiffs for the

purpose of preventing them from attaining their “30 and Out” supplemental benefit

and “55 and 10” early retirement benefit, or both.

        9.     By terminating its Managers to prevent them from attaining one or both

Milestones, Ford significantly reduced the employee’s lifetime retirement benefits

and significantly improved its balance sheet by reducing its ongoing pension

obligations.




                                           4
 Case 2:19-cv-12430-BAF-APP ECF No. 1, PageID.5 Filed 08/16/19 Page 5 of 48




      10.   The impact on Ford’s long-term Managers terminated short of their Age

and Service Milestones has been financially devasting. In one case presented in this

Complaint, a terminated Manager’s lump sum pension at 53 years of age and 27.5

years of service has been valued at $865,000. If the Company permitted him to work

until September 1, 2020, at age 55, the lump sum value of his pension would be

$1.633 million. If the Company permitted him to work until November 1, 2021 and

thereby attaining 30 years of service, the lump sum value of his pension would be

$1.890 million.

      11.   Many Managers who were notified of their impending terminations and

who were close to reaching either a Service or Age Milestone requested that Ford

“Bridge” them to one or both Milestones. Bridging could be accomplished in several

ways. One form of Bridging would be to delay the Manager’s termination date until

he or she reaches a pension Milestone. Another form of Bridging is for the Company

to add to the employee’s age or years of service so that the employee will achieve

an important retirement milestone.

      12.   The opportunity for a Manager covered by ERISA to be Bridged is a

retirement benefit set forth in a Ford ERISA plan and is a protected ERISA right.




                                         5
   Case 2:19-cv-12430-BAF-APP ECF No. 1, PageID.6 Filed 08/16/19 Page 6 of 48




      13.       Qualified Managers (LL1 through LL5) who were terminated in the

2019 SIRP were entitled to Bridging pursuant to Ford’s Select Retirement Plan

(“SRP”). Each of them could have received an appropriate Bridge to greater retirement

benefits if Senior management had informed them of their right to apply for a Bridge

or to meaningfully appeal any adverse decision on their application.

      14.        Instead of being honest and forthright about this Bridging benefit,

Ford’s Senior management breached their moral, ethical and legal duties to the

Company’s former Managers by denying requests for a Bridging benefit and

concealing from this set of Managers their right to secure this SRP benefit.

      15.       SRP Bridging consisted of adding three years of age to LL1 through

LL5 Managers who were hired before January 1, 2004 and who had reached age 52

or older and/or adding three years of service credits for these eligible Managers with

10 or more years of service. These add-ons enabled the eligible Manager to qualify

for a “55 and 10” early retirement. SRP Bridging is also known within the Company

as a “3+3 Bridge”.

        16.    During the 2019 SIRP, Ford granted some Managers an opportunity to

 Bridge and denied Bridging to other similarly situated Managers, including

 Plaintiffs.




                                           6
 Case 2:19-cv-12430-BAF-APP ECF No. 1, PageID.7 Filed 08/16/19 Page 7 of 48




      17.    ERISA prohibits an employer from arbitrarily granting or denying

similarly situated eligible employees a retirement benefit, which in this case includes

the SRP Bridging rights.

      18.    Plaintiffs, unaware of the existence of SRP or their ERISA rights to

pursue Bridging benefits, executed releases in order to obtain severance and other

benefits from Ford upon termination.

      19.    Senior management of the Company served as the SRP Plan

Administrators (“Plan Administrators”).

      20.    The Company, by itself and through its Plan Administrators, had a

fiduciary duty to disclose to Plaintiffs and similarly situated former Managers the

existence of the SRP and to describe in enough detail their Bridging rights so they

could make an informed decision as to their best course of action.

      21.    The releases executed by Plaintiffs are invalid and should be set aside

because they were secured by the Company through what amounts to fraudulent

concealment.

       22. Unlawful age bias was an additional reason motivating Ford to select

Plaintiffs for termination.




                                           7
Case 2:19-cv-12430-BAF-APP ECF No. 1, PageID.8 Filed 08/16/19 Page 8 of 48




      23. In addition to the BCG algorithm, Ford used a forced ranking

performance evaluation process which was and remains biased against its older

Managers.

      24. Specifically, the SIRP process required the selection of employees for

termination based in part on performance and projected or potential future

performance. The SIRP selections were thus tainted because Ford used an algorithm

and performance evaluation tools which were infected with age bias.

      25. This systemic and automated form of age bias made Plaintiffs more

vulnerable for separation.

      26. Ford has refused to allow those Managers terminated in the 2019 SIRP

from transferring laterally to open positions and it has refused to permit the targeted

Managers from taking a lower status position to continue their employment.

      27. Ford is promoting younger Managers to replace Plaintiffs upon

separation.

      28. Ford continues to advertise for new employees to be hired into positions

that could be handled by the targeted Managers. Managers separated in the 2019

SIRP are not eligible to be considered for open positions.




                                          8
 Case 2:19-cv-12430-BAF-APP ECF No. 1, PageID.9 Filed 08/16/19 Page 9 of 48




      29.      Plaintiffs request that this Court set aside the releases that they and

Class Members executed as a result of Ford’s fraudulent concealment and also

provide Plaintiff and Class Members equal opportunity to secure retirement benefits,

including Bridging as well as other appropriate equitable and legal relief resulting

from their wrongful terminations.

                     PARTIES, JURISDICTION AND VENUE

      30.      Werner Woellecke (“Woellecke”) is a resident of Northville, Michigan.

      31.      Terry Haggerty (“Haggerty”) is a resident of Canton, Michigan.

      32.      Ford is a Delaware Corporation headquartered in Dearborn, Michigan.

      33.      All the events in controversy occurred in this Judicial District.

      34.      The Court has federal question subject matter jurisdiction over

Plaintiffs’ Section 510 ERISA claims.

      35.      The Court has supplemental jurisdiction over Plaintiffs employment

discrimination claims under the Michigan Elliott-Larsen Civil Rights Act

(“ELCRA”) MCL 37.210 et seq. because such claims arise out of the same set of

facts as Plaintiffs’ federal claims such that they form part of the same case or

controversy.




                                            9
Case 2:19-cv-12430-BAF-APP ECF No. 1, PageID.10 Filed 08/16/19 Page 10 of 48




      36.    Venue is proper in the Eastern District of Michigan because the actions

giving rise to this case occurred in Wayne County, Michigan and Ford is a

corporation doing business in this judicial district.

      37.    Plaintiffs are participants in the Ford GRP and SRP, which are ERISA

plan as that term is defined in ERISA.

      38.    The Ford GRP and SRP are ERISA Plans subject to §510 of the

Employee Retirement Income Security Act ("ERISA"). 29 U.S.C. §1140.

      39.     Exhaustion of administrative remedies under the GRP and SRP is not

required as a pre-condition to filing this action because there are no remedies which

are or will be available to resolve any of the issues raised in this complaint and, if

any such remedies were available, pursuing them would be futile.

                             STATEMENT OF FACTS

      A.     Description of Ford’s General Retirement Plan

      40.    Ford’s General Retirement Plan (“GRP”) was formed in 1950.

      41.    The GRP is a traditional, defined benefit pension plan that pays fixed

monthly or lump sum retirement pension amounts to eligible Ford employees.

      42.    The GRP provides a variety of pension benefits, including regular and

early retirement pensions and certain supplemental pension allowances.




                                           10
Case 2:19-cv-12430-BAF-APP ECF No. 1, PageID.11 Filed 08/16/19 Page 11 of 48




      43.    But for the termination of their employment, Plaintiffs would have

become eligible for the following benefits under the GRP: (1) “55 and 10” early

retirement, under which they could obtain a full retirement at age 55 with ten years

of service; and (2) the “30 and Out” pension supplement, under which employees

with at least 30 years of credited service who take early retirement are eligible for

an additional monthly pension payment until the age of 62.

      44.    As of December 31, 2017, the GRP had assets of $19,697,120,747;

active/eligible participants totaling 16,381; retired or separated participants

receiving benefits totaling 32,850; and retired or separated participants eligible to

receive future benefits totaling 14,642.

      45.    Since the early part of the 2000s, Ford has taken steps to remove from

its balance sheet pension obligations that the Company, along with consultants and

investors, viewed as debts weighing down its credit rating and stock price.

      46.    Since the early 2000s, the Company’s pension obligations to current

and future retires has exceeded the assets of the GRP.

      47.    In 2012, Ford’s global pension funds were underfunded by $19 billion.

      48.    In 2003, Ford announced that beginning January 1, 2004, the GRP

would be closed to new hires and rehires.




                                           11
Case 2:19-cv-12430-BAF-APP ECF No. 1, PageID.12 Filed 08/16/19 Page 12 of 48




      49.   In 2012, the Company, to further reduce its pension obligations (also

known as “de-risking” its obligations) amended the GRP to provide that retiring

participants would now have the option to secure a lump sum payment in lieu of the

annuity which provided lifetime monthly benefits to the retiree and his or her

surviving spouse.

      50.   Thus, under the amended GRP, managers hired before January 1, 2004

with 30 years of Company service were eligible to retire and receive an unreduced

lifetime monthly benefit with spousal survivor option, or they could elect to take a

lump sum payout at retirement.

      51.   As a result of this de-risking program, Ford was able to reduce its

underfunded pension obligations from $19 billion in 2012 to $9.8 billion on

December 31, 2014.

      52.   Beginning in 2012, Ford promoted the lump sum payout option because

Ford could effectively de-risk its pension obligations by shifting the risk of an

underfunded pension from the Company to the employee.




                                         12
Case 2:19-cv-12430-BAF-APP ECF No. 1, PageID.13 Filed 08/16/19 Page 13 of 48




      B.     GRP and SRP Eligibility Requirements for Full Pension and
             Health Insurance

      53.    On June 9, 1994, the Company established a Select Retirement Plan

(“SRP”) for the purpose of providing voluntary retirement incentives to selected

Company employees on U.S. payroll who are assigned to Leadership Levels One

through Five, or the equivalents of such Leadership Levels, constituting a select

group of management or highly compensated employees. The SRP was restated and

amended on January 1, 2018.

      54.    Under the GRP, Managers such as Plaintiffs, hired before January 1,

2004, who retire at age 55 years old or greater with 10 years or more years of service,

are eligible for an unreduced monthly benefit with spousal survivor options or may

elect to take a lump sum payout.

      55.    Managers and who have 10 years or more of Company service but less

than 30 years Company service, or who are under age 55 with less than 30 years of

service, will receive a substantially reduced pension.

      56.    Retiree Health Care insurance is available to Company employees hired

before June 1, 2001 and eligible to retire under the GRP at age 55 or greater with 10

years or more of service or at any age with 30 or more years of Ford Service.



                                          13
Case 2:19-cv-12430-BAF-APP ECF No. 1, PageID.14 Filed 08/16/19 Page 14 of 48




      57.    Ford Managers hired before January 1, 2004 the SRP permitted Ford to

add three years of service and three years of age in order to increase the likelihood

of qualification for a full GRP Pension and Health Insurance or qualify for a full

GRP Pension and Health Insurance, or other SRP benefits.


      C.     Description of the Ford 2019 SIRP Terminations and the Senior
             Management use of a Biased Algorithm which Targeted Employees
             Based on Age and Proximity to Retirement Milestones

      58.    Beginning in 2017, the Company determined that over the next two

years it would reduce operations costs and pension liabilities by $25.5 billion.

      59.    After the previous determination, the Company cut 7,000 salaried

positions globally including salaried employees who took the buyouts offered in the

last year, voluntary separations, and the elimination of some positions that were open

but not filled. Approximately 20% of the 7,000 eliminated positions would be senior-

level managers.

      60.    By 2019, the Company still had $11 billion to cut. To accomplish this

cut, Ford engaged in “Waves” of involuntary terminations. By May of 2019, Ford

had gone through three Waves reducing hundreds of salaried employees in the

United States.

      61.    Ford retained the services of Boston Consulting Group (“BCG”) to


                                         14
Case 2:19-cv-12430-BAF-APP ECF No. 1, PageID.15 Filed 08/16/19 Page 15 of 48




develop a headcount and pension reduction plan. This plan was promoted as a High-

Tech program designed to modernize Ford and was given the title of “Smart Re-

Design.”

         62.   At the core of the BCG program was a proprietary algorithm that was

capable of quickly reviewing information from tens of thousands of personnel

records. This automated review system could target certain salaried employees based

on characteristics such as age, years of service, date of hire, salary, performance or

potential performance ratings, and other data points. Since the process was

automated, BCG Project Managers could quickly perform hundreds of trial runs to

assist Ford management in achieving its headcount reduction and pension liability

goals.

         63.   This automated system was deliberately programed to target older and

higher pension-cost salaried employees based on legally protected characteristics

such as the employee’s proximity to retirement benefit milestones and the

employee’s age. By removing the headcount reduction decision-making from

normal channels (i.e. asking an employee’s supervisor or Human Resources to

decide on the fate of the employee) and delegating the decision making authority to

a computer, BCG assured Ford that with a little “sprinkle,” the illegal computer

controlled selection process could be made to appear to be legitimate.


                                         15
Case 2:19-cv-12430-BAF-APP ECF No. 1, PageID.16 Filed 08/16/19 Page 16 of 48




      64.     Ford was instructed by BCG Project Managers to “sprinkle” among the

high pension cost employees, personnel who did not possess the high pension cost

characteristics of those selected, in order to mask the discriminatory impact of the

selection process.

      65.     On May 21, 2019, the Company implemented the Fourth and Final

Wave of involuntary terminations (Salaried Involuntary Reduction Process or

SIRP), which will result in approximately 800 involuntary terminations of salaried

U.S. employees.


      66.     In order to reach its financial cost cutting objectives, the Highest Level

of Ford Senior Management directly or indirectly informed those in charge of

carrying out the 2019 SIRP to target Managers who were hired before January 1,

2004, thus preventing many Managers from reaching critical GRP pension.

      67.     The tactic described above enabled Ford to pay these severed managers

a fraction of what they would receive if permitted to reach the Age or Service

Milestones.




                                           16
Case 2:19-cv-12430-BAF-APP ECF No. 1, PageID.17 Filed 08/16/19 Page 17 of 48




      68.    It is anticipated that there will be testimony from high ranking Ford

executives that Senior Management was explicit in their instruction to target SIRP

separations Managers who were hired before January 1, 2004 so that Ford’s pension

obligations would be reduced or completely de-risked by the separated Manager

taking a fraction of his or her full pension as lump sum payment upon retirement.

      69.    Ford concealed from Plaintiffs and Class Member Managers their

eligibility for a 3+3 Bridge through the SRP.

      D.     Ford Utilized Forced Ranking and Evaluation Tools Tainted by
             Age Bias in Order to Select Older Managers to be Targeted for
             Termination as part of the Wave Four 2019 SIRP

      70.    Senior Management instructed those responsible for selecting

employees for the 2019 SIRP terminations to utilize the Company’s 25 Panel

Evaluation Tool and Forced Ranking outcomes to select Managers who were placed

in the lower portion of the forced ranking list of evaluated Managers.

      71.    For decades, Ford has utilized a forced-ranking employee evaluation

procedure that compares individual employees or groups of employees to one

another using a pre-specified performance distribution ranking system.

      72.    Ford has utilized its forced-ranking procedure for purposes of awarding

merit increases and bonuses.




                                         17
Case 2:19-cv-12430-BAF-APP ECF No. 1, PageID.18 Filed 08/16/19 Page 18 of 48




      73.    Since the late 1990s, Forced ranking performance evaluation systems

required evaluators to rank employees from best to worst and based on that ranking,

employment benefits are allocated.

      74.    Ford’s practice of using a Forced Ranking technique has been found

biased against older employees due to the fact that older employees are

disproportionately ranked lower while younger employees are disproportionately

ranked higher.

      75.    The 2019 SIRP termination decisions were not made by Plaintiffs’

immediate superiors.

      76.    Instead, the termination decisions were made by persons other than

Plaintiffs’ direct supervisors.

      77.    Ford also evaluated Managers pursuant to the Company “Future

Contribution Assessment” (“FCA”). The FCA was carried out in secret and

managers were often not informed of their FCA ranking.

      78.    Older managers were disproportionately denied a high FCA score

whereas younger managers and would routinely receive a disproportionately higher

ranking.




                                        18
Case 2:19-cv-12430-BAF-APP ECF No. 1, PageID.19 Filed 08/16/19 Page 19 of 48




      79.   The Company used an evaluation tool known as “Key Talent.”

Managers who made the Key Talent list received promotional opportunities which

were not available to Managers who did not make the Key Talent list.

      80.    In order to be placed on the Key Talent list, a Manager must have

enough work life left to secure two promotions. This means that older Managers

who do not have as much work life left would never make the Key Talent list. This

program was and remains infected with age bias because it favors younger Managers

over older Managers.

      81.   Prior to terminating Plaintiffs' employment under the SIRP, Ford knew

or should have known that the SIRP/forced ranking program, the Key Talent and the

FCA programs would result in the termination Managers, based on (1) disparate

impact analyses and estimates completed by Ford which, if properly performed and

validated, showed or would have shown discrimination based on age; (2) Ford's prior

experiences with the same or similar forced ranking and evaluation programs that

have resulted in the termination of employees based on age; and (3) statistical and

other analyses known to Ford showing that its forced ranking process discriminates

against older employees based on age.




                                        19
Case 2:19-cv-12430-BAF-APP ECF No. 1, PageID.20 Filed 08/16/19 Page 20 of 48




      82.    In selecting Managers for the 2019 SIRP, Ford utilized the results of

these programs contaminated by age bias resulting in older Managers

disproportionately selected for termination in the 2019 SIRP.

      E.    STATEMENT           OF      FACTS       REGARDING          WERNER
            WOELLECKE

      83.   Werner Woellecke (“Woellecke”), born on February 25, 1969, was

hired by Ford on January 2, 1992 as a salaried employee.

      84.   Woellecke worked continuously for the Company until his involuntary

separation occurring on May 31, 2019.

      85.   At the time of his involuntary separation, Woellecke had 27.5 years of

credited service with the Company and was 50 years old.

      86.   At the time of his separation, Woellecke was classified as a LL5 and

served as the Controller for the Company’s Woodhaven Plant.

      87.   Prior to his separation, Woellecke was recognized as a strong performer

and contributor earning high praise from his superiors. He received regular

promotions, merit increases, bonuses, and other financial rewards because of his

outstanding performance.

      88.   On May 21, 2019, Woellecke was informed of his separation by his

superior Dave Parent (“Parent”), North America Controller for Manufacturing.



                                        20
Case 2:19-cv-12430-BAF-APP ECF No. 1, PageID.21 Filed 08/16/19 Page 21 of 48




      89.      On May 21, 2019, Woellecke requested from Parent that Ford bridge

him to a 30-year service pension by adding to his service credits 2.5 years.

      90.      Woellecke’s request for Bridging was denied.

      91.      Woellecke was offered severance on condition that he execute a release

of claims against Ford.

      92.      Neither Parent nor anyone else from the Company informed Woellecke

of his right to apply for SRP bridging benefits or to appeal the denial of his

request/claim.

      93.      If Ford had informed Woellecke of his rights to pursue SRP bridging or

to appeal the denial of his request/claim, then Woellecke would have pursued those

options and would not have signed the severance agreement offered at the time of

termination.

      94.      On May 23, 2013, Woellecke spoke with Fox and requested a transfer

to Ohio to replace the controller. Although both Parent and Fox supported the

transfer, the request was denied by upper management.

      95.      On May 31, 2019, Woellecke, without being informed of any of his

ERISA claim and appeal rights under the SRP, executed and returned the Severance

Agreement Release.




                                          21
Case 2:19-cv-12430-BAF-APP ECF No. 1, PageID.22 Filed 08/16/19 Page 22 of 48




      96.    Woellecke’s execution of the release was not a knowing and voluntary

waiver of his legal rights.

      97.    On June 12, 2019, Woellecke further pursued his ERISA bridging

rights under the SRP by sending an email to Parent and Fox:

       Hi Guys,
      Hope you guys are well. Question for you either of you, I am
      hearing       that a few of my peers that were separated were
      bridged to either age 55 or 30 years of service through a case
      review conducted by HR. My situation at separation was as
      follows:
      Age 50
      Service 27 years and 5 months
      Request to be demoted to LL6 Controller was denied
      Are either of you familiar with this, and was I eligible for review
      and just not aware? I know both of you tried your best to keep
      me by sending me to Cleveland, and I appreciate that. Would
      you support getting my case reviewed by HR to see if I could
      be bridged or pass along a contact, I can work with myself?
      Let me know your thoughts. Thank you
      Regards,
      Werner Woellecke

      Human Resource responded on June 13, 2019:




                                       22
Case 2:19-cv-12430-BAF-APP ECF No. 1, PageID.23 Filed 08/16/19 Page 23 of 48




        Thank you for your email and more importantly all your contributions
        to Ford. We realize the impact of the redesign of the business can be
        a very challenging experience, especially for those leaving the
        Company. While Smart Redesign is an important step forward for
        Ford, unfortunately it has meant that we must let some Ford employees
        go, including employees who made valuable contributions to the
        Company over the years. Please know that we have been very
        thoughtful in structuring the Smart Redesign separation process to
        ensure we are treating employees fairly and consistently. The effective
        date for Wave 4 Smart Redesign Salaried Involuntary Reduction
        Process (SIRP) separations was established as 5/31/19 and your
        benefits eligibility is based off of that date. Ford is not in a position to
        reconsider or extend your separation date to bridge you to retirement
        eligibility, but it is offering a severance package under SIRP that we
        hope will help you during this transition, including competitive
        severance amounts, extended medical benefits, and career transition
        services through Right Management. Right Management has a high
        success rate of placement for individuals who elect to continue
        working, and we encourage you to begin engaging with them. Thank
        you again for all you have done while at Ford and know you will
        always be a part of the Ford family

        98.   Woellecke was not informed of the existence of the SRP or any of his

rights thereunder as a potential beneficiary.

        99.   Had Woellecke been informed of his rights under the SRP he would not

have agreed to the severance and he would not have given a release of his claims to

Ford.




                                            23
Case 2:19-cv-12430-BAF-APP ECF No. 1, PageID.24 Filed 08/16/19 Page 24 of 48




      100. The lump sum value of Woellecke’s Ford pension with 27.5 years of

service credits is $509,273. If Ford had provided Woellecke with a bridge to a 30-

year service credit the lump sum value of his Ford pension would be in excess of

$1.2 million.

      F.    STATEMENT OF FACTS REGARDING TERRY HAGGERTY

      101. Terry Haggerty (“Haggerty”), born on July 3, 1965, (54 years old)

began his employment with Ford on October 7, 1991 (27.5 years).

      102. Haggerty worked continuously for Ford until March 31, 2019. As Chief

Engineer in Product Development, at age 53, and at a LL 3 level, he was selected for

separation as part of the 2019 SIRP.

      103. Prior to his separation, Haggerty was recognized as a strong performer

and contributor earning high praise from his superiors and regular promotions, merit

increases, bonuses and other financial rewards due to his outstanding performance.

      104. Haggerty’s lump sum pension, with 53 years of age and 27.5 years of

service, was valued at $865,000. If allowed by the Company to work until September

1, 2020, at age 55, the lump sum value of his pension was $1.633 million. If allowed

by the Company to work until November 1, 2021 with 30 years of service, the lump

sum value of the pension would be $1.890 million.




                                         24
Case 2:19-cv-12430-BAF-APP ECF No. 1, PageID.25 Filed 08/16/19 Page 25 of 48




      105. On March 12, 2019, Haggerty was informed of his separation by Chuck

Gray, Engineering Director, Electrical & Electronic Systems Engineering in Product

Development.

      106. On March 21, 2019 Haggerty requested Bridging from Hau Thai-Tang,

Executive Vice President of Product Development, Jim Holland, Vice President

Engineering, Sara Orwig, Human Resources Senior Manager and Eric James,

Human Resources Manager. Haggerty wrote:

      I am still trying to get over my shock and amazement at being involuntarily
      separated from the company, and am trying to decide how best to say my final
      words. I want to accomplish three things with this note, and I hope you’ll take
      the time to read it.
      First, I want to share with you how the involuntary separation has impacted
      me financially, especially given my age and years of service with the
      company. Second, I would like to request special consideration when it comes
      to the SIRP package I received. Lastly, I want to share with you a small
      snippet of the amazing feedback I’ve gotten from the hundreds of people who
      have reached out to me after hearing the news. I am pleased that my time at
      Ford Motor Company caused me to have a positive impact on other
      employees, including those I have mentored, and I wish that this could have
      continued.




                                         25
Case 2:19-cv-12430-BAF-APP ECF No. 1, PageID.26 Filed 08/16/19 Page 26 of 48




     I have 27.5 years of service and will turn 54 years old this year. Therefore,
     I’m not eligible for early retirement, and you are not offering a special early
     retirement option. Because I can’t retire, I lose 50% of my pension lump sum,
     I lose all unvested RSUs, I have to cash in all vested RSU’s within 3 months,
     I lose a company lease car for life, I lose SERP benefits, and I lose all retiree
     health care benefits. All of this equates to well over $1M in the near term and
     other significant losses that will accumulate over time, all because I am being
     forced to leave one year early. I still find it so hard to believe that for someone
     who has dedicated over 27 years servicing this company, and has worked in
     nearly every aspect of the Electrical Engineering organization, that you
     couldn’t find a place in the new Smart Redesign VCSE organization for me.
     With that said, I am asking for more compensation as I separate from Ford
     Motor Company, taking into consideration my lengthy years of service that
     far exceed the top range of years of service outlined in the present SIRP
     package. First priority would be to receive a credit for age or years-of-service
     making me eligible to apply for early retirement. Or, if the company is able to
     offer a special early option, that would work as well. If there’s nothing that
     can be done regarding retirement eligibility, are you able to offer me
     incremental severance time or other lump sum payment when I exit? For those
     with 20 years of service, they are eligible for 9-months’ severance, with nearly
     28 years of service, can you offer me 18 months’ severance or other
     comparable lump sum payment?
     Lastly, I have been emotionally touched by the large number of people who
     have reached out to me, both verbally and in writing, to share their feelings
     about my separation. I know from self-reflection that I am not the most
     outspoken, well spoken, or “flashy” leader compared to many of my peers.
     And perhaps that’s why I was not placed during the Smart Redesign. But,
     during the 27.5 years of my service and at management ranks from LL6 to
     LL3, I have had the opportunity to lead teams and have delivered significant
     and impactful results. I am a very strong leader and manager, as recognized
     by both my peers and subordinates. Please take the time to read these
     comments.
     I look forward to your response. Please note I am prepared to sign the waiver
     as soon as I hear back from you.
     Sincerely,
     Terry Haggerty



                                         26
Case 2:19-cv-12430-BAF-APP ECF No. 1, PageID.27 Filed 08/16/19 Page 27 of 48




        107. On March 28, 2019 Haggerty’s request for Bridging was denied.

        108. Haggerty was offered severance on condition that he execute a release

of claims against Ford.

        109. No one from the Company informed Haggerty of his right to apply for

SRP Bridging benefits or to appeal the denial of his request/claim.

        110. On March 31, 2019, Haggerty, without being informed of his ERISA

claim and appeal rights under the SRP, executed and returned the Severance

Agreement Release.

        111. If Ford had informed Haggerty of his rights to pursue SRP bridging or

to appeal the denial of his request/claim, then Haggerty would have pursued those

options and would not have signed the severance agreement offered at the time of

termination.

        112. Haggerty’s execution of the release was not a knowing and voluntary

waiver of his rights. Haggerty was not informed of the existence of the SRP or any

of his rights thereunder as a potential beneficiary.

        113. Had Haggerty been informed of his rights under the SRP he would not

have agreed to the severance and he would not have given a release of his claims to

Ford.




                                          27
Case 2:19-cv-12430-BAF-APP ECF No. 1, PageID.28 Filed 08/16/19 Page 28 of 48




                          CLASS ALLEGATIONS

      114.   Plaintiffs request certification pursuant to Fed. R. P 23(b)(3) for

damages on behalf a class consisting of all former Ford Managers (LL1 through

LL5) who are Michigan residents or subject to Michigan law hired before January

1, 2004, executed a release as part of the 2019 SIRP process and who were

terminated within three years of attaining age 55 and who had at least 10 years of

credited service and/or who were less than three years short of 30 years of Ford

Service and who was not informed of his or her Bridging rights regardless of the

Class Members retirement status.

      115. Plaintiffs request certification pursuant to Fed. R. Civ. P 23(b)(2) on

behalf of a proposed injunctive relief class defined as Ford Managers who meet the

definition of the damage class and who would benefit from an order of the court

granting them the Bridging rights set forth in the SRP and other Ford ERISA Plan

language consistent with Bridging rights.

      116. Plaintiffs request certification pursuant to Fed. R. Civ. P 23 (c)(4) on

behalf of Class Members who seek a class determination that Ford Managers

meeting the damage class definition should have been granted Bridging to their Age

or Service Milestone.




                                        28
Case 2:19-cv-12430-BAF-APP ECF No. 1, PageID.29 Filed 08/16/19 Page 29 of 48




      117. The number of class members is sufficiently numerous to make class

action status the most practical method for Plaintiffs to secure redress for injuries

sustained and to obtain class wide equitable injunctive relief.

      118. There are questions of law and fact raised by the named Plaintiffs’

claims common to those raised by the Class(es) they seek to represent. Such

common questions predominate over question affecting only individual members

of the Class(es). The violations of law and resulting harms alleged by the named

Plaintiffs are typical of the legal violations and harms suffered by all Class

members.

      119. Class representatives will vigorously prosecute the suit on behalf of

the Class; and the Class representatives are represented by experienced counsel.

Plaintiffs are represented by attorneys with substantial experience and expertise

in complex and class action litigation involving employment law issues.

      120.    There is no conflict between Class Representatives because for

purposes of this lawsuit, higher level Managers did not decide which lower level

Managers were selected for the SIRP and higher level managers did not communicate

with lower level Managers information about the existence of the SRP or the

Bridging benefits which were available through the SRP.




                                          29
Case 2:19-cv-12430-BAF-APP ECF No. 1, PageID.30 Filed 08/16/19 Page 30 of 48




         121.   Plaintiffs’ attorneys have identified and thoroughly investigated all

claims in this action and have committed sufficient resources to represent the

Class. The maintenance of the action as a class action will be superior to other

available methods of adjudication and will promote the convenient administration

of justice. Moreover, the prosecution of separate actions by individual members of

the Class could result in inconsistent or varying adjudications with respect to

individual members of the Class and/or one or more of the Defendants.

         122. Defendants have acted or failed to act on grounds generally

applicable to all Plaintiffs, necessitating declaratory and injunctive relief for the

Class.

         123. A class wide equitable remedy is appropriate here. This remedy should

consist of a court order voiding the releases because they were obtained by fraudulent

concealment and the issuance of an order directing the Company to award each Class

Member a 3+3 Bridge benefit as provided for in the SRP.

                              COUNT I
                       VIOLATION OF ERISA §510

         124. Plaintiffs incorporate by reference all the allegations contained above.




                                           30
Case 2:19-cv-12430-BAF-APP ECF No. 1, PageID.31 Filed 08/16/19 Page 31 of 48




      125. Section 510 of ERISA, 29 U.S.C. §1140, makes it unlawful “[f]or any

person to discharge, fine, suspend, expel, discipline or discriminate a participant or

beneficiary… for the purpose of interfering with the attainment of any right to which

such participant may become entitled under the plan, [or] this title.” 29 U.S.C.

§1140.

      126. The prohibitions of § 510 are aimed primarily at preventing employers

from discharging or harassing their employees in order to keep them from obtaining

vested pension rights.

      127. By its terms, § 510 protects plan participants from termination

motivated by an employer's desire to prevent a pension from vesting. However, the

protections of § 510 are not limited to vested pension rights. The Sixth Circuit has

clarified that § 510 prohibits interference with rights to which an employee ‘may

become entitled’ under ‘an employee benefit plan’ and does not limit its application

to benefits that will become vested.

      128. Unlawful interference under Section 510 includes terminating an

employee in order to interfere with the employee’s ability to receive future benefits

under an ERISA plan. ERISA Section 510 was designed to protect the employment

relationship which gives rise to an individual's pension rights. This means that a

fundamental prerequisite to a § 510 action is an allegation that the employer-


                                          31
Case 2:19-cv-12430-BAF-APP ECF No. 1, PageID.32 Filed 08/16/19 Page 32 of 48




employee relationship, and not merely the pension plan, was changed in some

discriminatory or wrongful way.

      129. In this case, Ford intentionally terminated Plaintiffs’ employment

pursuant to the SIRP in order to interfere with Plaintiffs’ ability to receive

identifiable ERISA Plan benefits, specifically (1) “55 and 10” early retirement

benefits under the GRP; (2) “30 and Out” supplemental benefits” under the GRP;

and (3) “3+3 Bridge” benefits under the SRP.

      130. In selecting employees for termination under the SIRP, Ford utilized an

algorithm constructed to target employees for termination based on proximity to age

or service milestones.

      131. There is evidence that Ford was concerned about high GRP legacy costs

attributable to older employees, such as Plaintiffs, who were close to attaining full

GRP benefits in the form of “55 and 10” or 30-year retirement benefits. Both

internally and publicly, Ford expressed its worry about increasing pension liabilities

in the form of pension benefits that would be payable to aging management level

employees, including Plaintiffs, who were approaching but still short of their “55

and 10” early retirement benefits and “30 and out” supplemental pension benefits.




                                         32
Case 2:19-cv-12430-BAF-APP ECF No. 1, PageID.33 Filed 08/16/19 Page 33 of 48




      132. The highest members of Ford Senior management expressed the

intention and gave directives to terminate employees in the SIRP process if they

were hired before January 2004, because they participated in the GRP and would

become eligible for additional GRP benefits if their employment continued.

      133. Ford’s intention to terminate Plaintiffs and others based on their

eligibility for additional GRP benefits is further demonstrated by the fact that

Plaintiffs and other similarly-situated employees were terminated and purportedly

replaced by older employees, who were selected by Ford in order to “sprinkle” the

SIRP decisional units for the purpose of making it appear that the separation process

was not infected with age bias.

      134. In fact, the older employees who were retained had already reached

their age and/or years of service milestones under the GRP, and Ford therefore

achieved its goal of discriminating against Plaintiffs and others who would become

eligible for additional GRP benefits, while at the same time making it appear that it

did not discriminate against Plaintiffs based on age.

      135. This aspect of the Smart Redesign and SIRP termination process

violated ELCRA, which prohibits discrimination based on age, regardless of whether

the plaintiff-employee is younger or older than the similarly-situated employees who

were not selected for termination.


                                         33
Case 2:19-cv-12430-BAF-APP ECF No. 1, PageID.34 Filed 08/16/19 Page 34 of 48




        136. When Plaintiffs and other employees inquired with Ford about the

availability of Bridging rights, Ford deliberately concealed their rights under the

SRP, which would have afforded them “3+3 Bridging” to preserve their GRP early

retirement and supplemental pension benefits.

        137. These acts of concealment were carried out in conjunction with the

SIRP as part of the formal process for terminating Plaintiffs’ employment under the

SIRP.

        138. Ford’s intention to interfere with the Plaintiff’s GRP and SRP benefits

was a determining factor in its decision to terminate Plaintiffs’ employment in the

SIRP.

        139. Plaintiffs were all approaching vesting in full GRP benefits, and this

proximity to vesting provides an inference of intentional, prohibited interference in

violation of 510.

        140. Plaintiffs have standing to bring their § 510 claims against Ford because

they are employees or former employees of Ford who are or may become eligible to

receive a benefit from the GRP, an employee benefit plan, and are therefore

“participants” in the GRP.




                                          34
Case 2:19-cv-12430-BAF-APP ECF No. 1, PageID.35 Filed 08/16/19 Page 35 of 48




      141. As a result of Ford’s violation of Section 510 of ERISA, 29 U.S.C.

§1140, Plaintiffs have suffered and will continue to suffer damages in the form of

lost salary and benefits, including GRP benefits.

      142.    Accordingly, to redress the violations of ERISA §510 alleged in this

action, Plaintiffs request the following relief from this Court:

             a.     A declaration that the GRP is an ERISA plan;

             b.     A declaration that the SRP is an ERISA plan

             c.     A declaration that Ford violated Plaintiffs’ rights under §510 of

                    ERISA when it terminated Plaintiff’s employment in order to

                    interfere with their ability to receive future benefits under the

                    GRP;

             d.     A declaration that Ford violated Plaintiffs’ rights under §510 of

                    ERISA when it terminated their employment and concealed their

                    rights to “3+3 Bridging” under the SRP;

             e.     An equitable order of reinstatement to their prior positions or to

                    comparable positions of employment with Ford, or an equitable

                    order of front pay in lieu of reinstatement;

             f.     An order of equitable relief awarding GRP benefits, or other

                    monetary compensation, in order to make Plaintiffs whole;


                                          35
Case 2:19-cv-12430-BAF-APP ECF No. 1, PageID.36 Filed 08/16/19 Page 36 of 48




             g.     An order of any other equitable and/or legal relief the court

                    deems necessary to enforce Plaintiffs’ rights under ERISA,

                    including but not limited to an order requiring Ford to provide

                    Plaintiffs “3+3 Bridging” under the SRP; and

             h.     An award of attorneys’ fees and costs.

                          COUNT II
      VIOLATION OF THE ELLIOTT-LARSEN CIVIL RIGHTS ACT
         DISPARATE TREATMENT – AGE DISCRIMINATION

      143. Plaintiffs incorporate by reference all the allegations contained above.

      144.    At all relevant times, Ford was Plaintiff’s employer within the meaning

of the ELCRA, MCL §37.2201(a).As an employer under the ELCRA, Ford is

prohibited from limiting, segregating or classifying an employee in a way that

deprives or tends to deprive the employee of an employment opportunity because of

the individual’s age, or to otherwise discriminate against an individual with respect

to employment, compensation or a term, condition or privilege of employment

because of the individual’s age.

      145. In violation of the statutory duties set forth in the ELCRA, Ford

discriminated against Plaintiffs in the way it targeted them for termination as part of

the Company’s SIRP/forced ranking reduction-in-force program which caused the

company to terminate employees on the basis of age.


                                          36
Case 2:19-cv-12430-BAF-APP ECF No. 1, PageID.37 Filed 08/16/19 Page 37 of 48




      146.    In further violation of its duty, the utilization of the SIRP/forced

ranking reduction-in force program and a discriminatory algorithm resulted in older

salaried employees, including Plaintiffs, receiving less favored treatment than

similarly-situated younger employees, resulting in their termination from

employment.

      147. Prior to terminating Plaintiffs’ employment under the SIRP, Ford knew

or should have known that the SIRP/forced ranking program and the discriminatory

algorithm would result in the termination of employees based on age, based on (1)

disparate impact analyses and estimates completed by Ford which, if properly

completed, showed or would have shown discrimination based on age; and (2)

Ford’s prior experiences with the same or similar forced ranking programs that have

resulted in the termination of employees based on age.

      148. The Company's policies as described in the Complaint constitute a

pattern and practice of discrimination because the unlawful discrimination was a

regular procedure or policy of the Company as evidenced by the Company's history

of using forced ranking systems which have been proven to be highly discriminatory

toward its older employees.




                                        37
Case 2:19-cv-12430-BAF-APP ECF No. 1, PageID.38 Filed 08/16/19 Page 38 of 48




      149. In the alternative, Plaintiffs and other similarly-situated employees

were terminated and purportedly replaced by older employees, who were selected

by Ford in order to “sprinkle” the SIRP decisional units for the purpose of making it

appear that the separation process was not infected with age bias.

      150. In fact, the older employees who were retained had already reached

their age and/or years of service milestones under the GRP, and Ford therefore

achieved its goal of discriminating against Plaintiffs and others who would become

eligible for additional GRP benefits, while at the same time making it appear that it

did not discriminate against Plaintiffs based on age.

      151. This aspect of the Smart Redesign and SIRP termination process

violated ELCRA, which prohibits discrimination based on age, regardless of whether

the plaintiff-employee is younger or older than the similarly-situated employees who

were not selected for termination.

      152. Accordingly, Plaintiffs request the following relief from this Court:

                a. An order of this Court declaring that the SIRP/forced ranking
                   reduction-in-force program utilized by FMC to select individuals
                   for layoff violates the ELCRA and enjoining the further
                   application of said policies and practices;

                b. An order of this Court awarding Plaintiffs all economic losses,
                   lost wages and benefits, and other forms of compensation,
                   economic and non-economic damages, past and future, resulting
                   from the discriminatory treatment described in this Complaint;


                                         38
Case 2:19-cv-12430-BAF-APP ECF No. 1, PageID.39 Filed 08/16/19 Page 39 of 48




                c. An order of this Court reinstating Plaintiffs to employment with
                   Ford in positions comparable to those which they held at the time
                   they were terminated;

                d. An order of this Court awarding interest, costs and attorney fees;
                   and

                e. An order of this Court awarding such other relief as this Court
                   deems just and equitable.

                          COUNT III
      VIOLATION OF THE ELLIOTT-LARSEN CIVIL RIGHTS ACT
           DISPARATE IMPACT – AGE DISCRIMINATION

      153. Plaintiffs incorporate the above allegations as if stated in full herein.

      154. The implementation of the SIRP/forced ranking reduction-in force

program and the use of an algorithm, while purportedly designed to be “neutral,”

violates the ELCRA’s prohibition against age discrimination in that its application

had a disparate impact on the Company’s older salaried employees considered for

separation.

      155. As a direct result of the disparate impact on the basis of age, Plaintiffs

have suffered, and will continue to suffer, all of the injuries and damages as set forth

above.

      156. Accordingly, Plaintiffs request the following relief from this Court:




                                          39
Case 2:19-cv-12430-BAF-APP ECF No. 1, PageID.40 Filed 08/16/19 Page 40 of 48




      a.     An order of this Court declaring that the SIRP/forced ranking
             reduction-in-force program utilized by FMC to select individuals for
             layoff violates the ELCRA and enjoining the further application of said
             policies and practices;

      b.     An order of this Court awarding Plaintiffs all economic losses, lost
             wages and benefits, and other forms of compensation, economic and
             non-economic damages, past and future, resulting from the
             discriminatory treatment described in this Complaint;

      c.     An order of this Court reinstating Plaintiffs to employment with Ford
             in positions comparable to those which they held at the time they were
             terminated;

      d.     An order of this Court awarding interest, costs and attorney fees; and

      e.     An order of this Court awarding such other relief as this Court deems
             just and equitable.

                       COUNT IV
   RECISSION OF RELEASE OF CLAIMS BASED ON FRAUDULENT
                      CONCEALMENT

      157. Plaintiffs incorporates the above allegations as if stated in full herein.

      158. The release of claims executed by Woellecke and Haggerty was not

knowingly and voluntarily given because Ford concealed from them the existence

of the SRP and the opportunity for an SRP Bridging benefit.

      159. Given the fiduciary nature of Ford’s relationship with Plaintiffs, Ford

had the legal duty to properly advise Managers of their Bridging benefits rights

and/or the appeal rights if a claim for benefits is denied.



                                           40
Case 2:19-cv-12430-BAF-APP ECF No. 1, PageID.41 Filed 08/16/19 Page 41 of 48




      160.    Under such circumstances, the concealment of the true facts and the

deliberate creation of false impressions and inferences is the equivalent of an express

and intentional misrepresentation.

      161. Because Woellecke and Haggerty were ERISA beneficiaries or

participants under the SRP, Ford had a fiduciary relationship with them which

required Ford to provide material information about Bridging benefits if Ford knew

or should have known that the failure to provide the information would be harmful

to Woellecke and Haggerty’s financial interests. In violation of this fiduciary duty,

Ford failed to provide material information about Bridging benefits at a time that

Ford knew or should have known that its failure to provide the information was in

fact harmful to Woellecke and Haggerty’s financial interests.

      162. Ford made a material misrepresentation when it rejected Plaintiffs’

request for a Bridging Benefit and failed to disclose to them the existence of the SRP

and the appeal rights available to a Manager whose application for a Bridging benefit

has been denied.




                                          41
Case 2:19-cv-12430-BAF-APP ECF No. 1, PageID.42 Filed 08/16/19 Page 42 of 48




      163. Woellecke and Haggerty detrimentally relied on Ford’s false

representation that no right to a Bridging benefit existed. If Woellecke and Haggerty

had been fairly and properly informed of the existence of the SIRP or their right to

make a formal complaint to pursue appeal rights if their claim was denied, they

would not have executed the Release of claims.

                           COUNT V
             BREACH OF FIDUCIARY DUTIES UNDER ERISA

      164. Plaintiffs incorporate the above allegations as if stated in full herein.

      165. Woellecke and Haggerty were beneficiaries and participants under the

SRP

      166. As Plan Administrator, Ford is subject to the high standards of fiduciary

duties imposed on administrators of an ERISA Plan. 29 U.S.C.§1104(a)(1).

      167. ERISA fiduciaries are required to provide participants complete and

accurate information in response to participants questions

      168. Once an ERISA beneficiary or participant has requested information

from an ERISA fiduciary who is aware of the beneficiary’s status and situation, the

fiduciary has an obligation to convey complete and accurate information material to

the beneficiary’s circumstance, even if that requires conveying information about

which the beneficiary did not specifically inquire.



                                         42
Case 2:19-cv-12430-BAF-APP ECF No. 1, PageID.43 Filed 08/16/19 Page 43 of 48




       169. An ERISA fiduciary has an affirmative duty to inform a beneficiary or

participant about his or her rights under an ERISA Plan if the fiduciary knows that

silence might be harmful.

       170. As an ERISA fiduciary, Ford was obligated to refrain from arbitrary

and discriminatory conduct in awarding or not awarding Bridging opportunities to

its Managers who were separated as part of the 2019 SIRP.

       171. Ford was aware of Woellecke’s and Haggerty’s request that they be

Bridged to for age and/or service credit reasons.

       172. The release of claims set forth in Plaintiffs’ severance agreements is

invalid because it was obtained through fraudulent concealment and will be set aside

for that reason.

       173. Ford breached its fiduciary duties to Woellecke and Haggerty when it

failed to:

       a.    Inform Woellecke and Haggerty of the existence of the SRP;

       b.    Inform Woellecke and Haggerty that they were an Eligible Executives;

             under Section 2.12 of SRP meeting all criteria except for sub-part (v)

             (selected to participate);




                                          43
Case 2:19-cv-12430-BAF-APP ECF No. 1, PageID.44 Filed 08/16/19 Page 44 of 48




      c.     Inform Woellecke and Haggerty that they had a right to make a formal

             claim under the SRP requesting that they be selected for a Bridging

             benefit;

      d.     Inform Woellecke and Haggerty that in the event their formal claim was

             denied that they had appeal rights.

      174. A prudent fiduciary acting in the best interests of its beneficiary would

have advised Plaintiffs to pursue a formal claim for bridging under the SRP and to

appeal any denial of that claim, especially in light of the fact that Ford was arbitrarily

awarding or not awarding bridging to Managers who were separated as part of the

2019 SIRP.

      175. In violation of its fiduciary duties as set forth above, Woellecke and

Haggerty were denied an opportunity for a 3+3 Bridge and as a result of the breach

of these duties they have and will continue to experience substantial economic

losses.

                          REQUEST FOR RELIEF

      Accordingly, Woellecke and Haggerty request for themselves and the Class

they purport to represent the following relief:

      a.     An order awarding Woellecke and Haggerty and qualified Class

             Members all the relief requests set forth in Counts I through V.


                                           44
Case 2:19-cv-12430-BAF-APP ECF No. 1, PageID.45 Filed 08/16/19 Page 45 of 48




     b.    An order that each Plaintiff and Class Member receives a 3+3 Bridge

           and adjusting the lump sum value of his pension accordingly;

     c.    An order setting aside the release of claims that Plaintiffs and Class

           members executed because it was not a knowing and voluntary waiver

           and product of fraudulent concealment;

     d.    An order awarding Plaintiffs and Class members damages caused by

           the breach of ERISA fiduciary duties and the ensuing wrongful

           termination;

     e.    An order awarding Woellecke, Haggerty and Class Members attorney

           fees and costs of litigation;

     f.    An order awarding Plaintiffs and Class Members such other relief as

           the court deems appropriate.

                                                Respectfully submitted,
                                                Pitt, McGehee, Palmer and Rivers PC

                                                By: /s/ Michael L. Pitt
                                                Michael L. Pitt (P24429)
                                                Megan A. Bonanni (P52079)
                                                Attorneys for Plaintiffs
                                                117 West Fourth Street, Suite 200
                                                Royal Oak, Michigan 48067
                                                (248) 398-9800 (phone)
                                                (248) 268-7996 (fax)
                                                mpitt@pittlawpc.com
                                                mbonanni@pittlawpc.com


                                           45
Case 2:19-cv-12430-BAF-APP ECF No. 1, PageID.46 Filed 08/16/19 Page 46 of 48




                                          Kevin M. Carlson PLLC
                                          Kevin M. Carlson (P67704)
                                          Attorney for Plaintiffs
                                          P.O. Box 6028
                                          Plymouth, MI 48170
                                          (734) 386-1919 (phone/fax)
                                          kevin@kevincarlsonlaw.com
Date: August 16, 2019




                                     46
Case 2:19-cv-12430-BAF-APP ECF No. 1, PageID.47 Filed 08/16/19 Page 47 of 48




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

WERNER WOELLECKE, TERRY HAGGERTY
individually and on behalf of
similarly situated LL1 through LL5
former Ford Motor Company managers
                                                   CLASS ACTION

      Plaintiffs,                                   Case No.
vs.                                                 Hon.

FORD MOTOR COMPANY,
a Delaware Corporation,

      Defendant.

Michael L. Pitt (P24429)
Megan A. Bonanni (P52079)
Pitt, McGehee, Palmer and Rivers PC
Attorneys for Plaintiffs
117 West Fourth Street, Suite 200
Royal Oak, Michigan 48067
(248) 398-9800 (phone)
(248) 268-7996 (fax)
mpitt@pittlawpc.com
mbonanni@pittlawpc.com

Kevin M. Carlson (P67704)
Kevin M. Carlson PLLC
Attorney for Plaintiffs
P.O. Box 6028
Plymouth, MI 48170
(734)386-1919 (phone/fax)
kevin@kevincarlsonlaw.com



                                      47
Case 2:19-cv-12430-BAF-APP ECF No. 1, PageID.48 Filed 08/16/19 Page 48 of 48




                         DEMAND FOR JURY TRIAL

     Plaintiffs demand a trial by jury as to all issues raised in this action.

                                               Respectfully submitted,

                                               Pitt, McGehee, Palmer and Rivers PC

                                               By: /s/ Michael L. Pitt
                                               Michael L. Pitt (P24429)
                                               Megan A. Bonanni (P52079)
                                               Attorneys for Plaintiffs
                                               117 West Fourth Street, Suite 200
                                               Royal Oak, Michigan 48067
                                               (248) 398-9800 (phone)
                                               (248) 268-7996 (fax)
                                               mpitt@pittlawpc.com
                                               mbonanni@pittlawpc.com

                                               Kevin M. Carlson PLLC
                                               Kevin M. Carlson (P67704)
                                               Attorney for Plaintiffs
                                               P.O. Box 6028
                                               Plymouth, MI 48170
                                               (734) 386-1919 (phone/fax)
                                               kevin@kevincarlsonlaw.com
Date: August 16, 2019




                                          48
